       Case 7:19-cv-00236 Document 11 Filed on 11/15/19 in TXSD Page 1 of 10


                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 ALDO BECERRA                                 §
     PLAINTIFF                                §
                                              §
 VS.                                          §
                                              §         CIVIL ACTION 7:19-CV-00236
 OFFICER RAUL TOVAR, OFFICER                  §
 ANDREW GARZA, OFFICER JOHN                   §
 DOE, MCALLEN POLICE CHIEF                    §
 VICTOR RODRIGUEZ, and THE                    §          DEMAND FOR JURY TRIAL
 CITY OF MCALLEN                              §
      DEFENDANTS                              §

                   PLAINTIFF ALDO BECERRA’S FIRST AMENDED
                    ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE DISTRICT COURT:

        NOW COMES, Aldo Becerra (hereinafter “Plaintiff”) complaining of Officer R. Tovar,

Officer A. Garza, McAllen Police Chief Victor Rodriguez, and the City of McAllen (hereinafter

“Defendant”), and for cause of action would respectfully show unto the Court and Jury the

following:

                               PRELIMINARY STATEMENT

        1.     Plaintiff, Aldo Becerra, who was a victim of excessive force, commences this action

pursuant to 42 USC § 1983, which provides in relevant part for redress for every person within the

jurisdiction of the United States for the deprivation, under color of state law, of any rights,

privileges, or immunities secured by the United States Constitution and laws.

        2.     Plaintiff also asserts compensatory and punitive damages, together with a

reasonable attorney’s fee as authorized by 42 USC §1988.

                                VENUE AND JURISDICTION

        3.     Jurisdiction over Plaintiff’s constitutional claim for which redress is provided by

42 USC § 1983 is conferred on the Court by 28 USC § 1343(a)(3). Federal question jurisdiction
                                                  1
     Case 7:19-cv-00236 Document 11 Filed on 11/15/19 in TXSD Page 2 of 10


is also conferred on this Court by 28 USC § 1331, because this action arises under the Constitution

and laws of the United States. The practices alleged herein were committed within the Jurisdiction

of the United States District Court for the Southern District of Texas, McAllen Division.

                                              PARTIES

       4.      Plaintiff is an individual person subject to the jurisdiction of the United States or a

citizen thereof, residing within Hidalgo County, Texas, and within the jurisdiction of the United

States District Court for the Southern District of Texas, McAllen, Division. resident.

       5.      Defendant, City of McAllen, is and was at all times relevant herein a municipal

entity created and authorized under the law of the State of Texas. It is authorized by law to maintain

a police department which acts as its agent in the area of law enforcement. Said Defendant was

served by Process service on July 23, 2019, as per Fed. R. Civ. P. 4(m).

       6.      Defendant, Chief of Police Victor Rodriguez, was acting as Police Chief for the

City of McAllen at all relevant times herein. Said Defendant was served by Process service on

July 22, 2019, as per Fed. R. Civ. P. 4(m).

       7.      Defendant, Officer Raul Tovar #12519 individually and in his official capacity,

was a police officer for the City of McAllen Police Department at all relevant times herein and at

all relevant times herein was acting under the color of state law. Said Defendant was served by

Process service on July 20, 2019, as per Fed. R. Civ. P. 4(m).

       8.      Defendant, Officer Andrew Garza # 12525 individually and in his official

capacity, was a police officer for the City of McAllen Police Department at all relevant times

herein and at all relevant times herein was acting under the color of state law. Said Defendant was

served by Process service on July 18, 2019, as per Fed. R. Civ. P. 4(m).

       9.      Defendant, Officer John Doe individually and in his official capacity, was a police

officer for the City of McAllen Police Department at all relevant times herein and at all relevant


                                                  2
     Case 7:19-cv-00236 Document 11 Filed on 11/15/19 in TXSD Page 3 of 10


times herein was acting under the color of state law. Said Defendant was served by Process service

on July 22, 2019, as per Fed. R. Civ. P. 4(m).

                                               FACTS

       10.     On or about July 17, 2017, Plaintiff, Aldo Becerra became a victim of police

brutality and has a reasonable belief, based on his recollection, that Officer Raul Tovar of the

McAllen Police department was the aggressor. On said date, Plaintiff was awakened in the early

morning hours due to yelling stemming from an altercation taking place outside of his home where

he resides with his mother located at 506 S. 21st, McAllen, Texas 78501. Numerous police officers

had arrived at the location to investigate a theft which had occurred earlier in the evening at a local

convenience store and were in the process of detaining suspects. Plaintiff exited his home in a

muscle shirt and boxer shorts to witness his mother asking police officers what the commotion

was about.

       11.     While assessing the situation, Plaintiff and his mother noticed that Diego Becerra,

Plaintiff’s brother, was being questioned on the property and ultimately placed under arrest for

unpaid traffic tickets. Plaintiff’s mother asked the officers why they were arresting her son.

Officer Tovar yelled at Plaintiff and Plaintiff’s mother “Get your f***ing ass inside.” Plaintiff

remained in the area with his mother behind him to observe the arrest of his brother but no closer

than at least fifteen to twenty feet away.

       12.     Seeing that Plaintiff had not gone back inside the residence, Officer Tovar then

aggressively approached Plaintiff stating, “I told you to get your f***ing ass inside.” While

Officer Tovar approached, Plaintiff put his hands in the air. Officer Tovar grabbed Plaintiff by the

wrist and flipped him onto the ground. Said officer continued to twist the Plaintiff’ wrist and

placed himself on top of Plaintiff holding his wrist in a contorted position. Following said act,

Officer Tovar placed handcuffs on Plaintiff.


                                                  3
     Case 7:19-cv-00236 Document 11 Filed on 11/15/19 in TXSD Page 4 of 10


       13.       Plaintiff experienced excruciating pain to his left wrist, arm, and ankle which was

a result of the excessive force used to flip Plaintiff onto the ground. Officer Tovar remained on

top of Plaintiff after securing him for an additional one to two minutes. While on top of Plaintiff,

an unknown officer with the McAllen Police Department told Officer Tovar that what he had done

was “uncalled for” and then stated to Plaintiff, “He [Officer Tovar] had a gun pointed to his head

yesterday.” At the time that Officer Tovar grabbed and flipped Plaintiff to the ground, Plaintiff did

not pose a significant threat of death or serious physical injury to the Officer or anyone else.

       14.       A short time later, Plaintiff was helped up and was allowed to sit. The handcuffs

were taken off and after a short investigation at the aforementioned location, it was determined

that Plaintiff was not involved with the theft and was released not being charged with any crime

including resisting arrest.

       15.       Later that day, Plaintiff was taken to the hospital for wrist pain and swelling as a

result of the excessive force used against Plaintiff. It was discovered that Plaintiff sustained

injuries resulting from the forced used against him, specifically, a fracture of the distal radius and

ulnar styloid.

       16.       All of the acts and/or omissions complained of herein were objectively

unreasonable because of the surrounding circumstances as well as the clearly established law in

effect at the time of the Defendant’s actions and/or omissions.

       17.       Additionally, all of the acts and/or omissions of Defendants were wanton,

malicious, and done in conscious disregard of, and with deliberate indifference to, the rights and

needs of Plaintiff rendering appropriate the award of punitive damages.

       18.       However, notwithstanding the above-referenced facts, Plaintiff also has a

reasonable belief that Officer Andrew Garza may be the Officer that perpetrated the above-

referenced actions. Said belief is based on police reports received from the McAllen Police


                                                  4
     Case 7:19-cv-00236 Document 11 Filed on 11/15/19 in TXSD Page 5 of 10


Department. Said reports indicate that Officer Garza detained the Plaintiff. In correlation with

Plaintiff’s recollection of events, Officer Garza states in his report that Plaintiff exited his home

when he heard officers at the location. He also states that officer Tovar assisted in detaining

multiple individuals at the scene of the incident. However, there was no mention of the excessive

force used against Plaintiff in any report. Plaintiff was only identified as the “homeowner” and

was released at the end of the investigation without being charged.

       19.     In the alternative, should the names of the individuals mentioned be in error due to

the mistaken reasonable belief of Plaintiff, Plaintiff claims Officer John Doe with the McAllen

Police Department used excessive force while restraining and detaining Plaintiff in the same

manner as stated above in paragraphs 10 through 15.

                                     CAUSES OF ACTION

A.     CITY OF MCALLEN

       20.     Plaintiff repeats and realleges each and every allegation in paragraphs 1 through 19

of this complaint, and by this reference incorporates the same herein and makes each a part thereof.

       21.     Defendant Officers acted under color of law.

       22.     The acts of Defendant Officers, specifically Defendant Officer Tovar deprived

Plaintiff of his particular rights under the United States Constitution and aforementioned statutes.

       23.     The training policies of Defendant City of McAllen were not adequate to train its

officers to handle the usual and recurring situations with which they must deal.

       24.     Defendant City of McAllen was deliberately indifferent to the obvious

consequences of its failure to train its officers adequately when hiring police Chief Victor

Rodriguez. Chief Rodriguez did not provide and/or implement polices to remove an officer from

active duty when an officer has experienced a dangerous, and potentially traumatic, event.

Specifically, as stated above in paragraph 13, Chief Rodriguez failed to remove and evaluate


                                                 5
     Case 7:19-cv-00236 Document 11 Filed on 11/15/19 in TXSD Page 6 of 10


Officer Tovar from active duty after having a gun pulled on him the day prior to the excessive

force used against Plaintiff.

       25.     The failure of Defendant City to provide adequate training causes the deprivation

of the Plaintiff’s rights by Defendant Officers. The City’s failure to train is closely related to the

deprivation of the plaintiff’s rights as to be the moving force that caused the injuries to Plaintiff.

       26.     Further, Defendant officers acted pursuant to an expressly adopted official policy

or a longstanding practice or custom of Defendant City of McAllen. On information and belief,

Defendant Officers were not disciplined, reprimanded, retrained, suspended, placed on leave, or

otherwise penalized in connection with Plaintiff’s injuries.

       27.     Defendant City of McAllen, as policy makers and supervisors, maintained, the

following unconstitutional customs, practices and polies:

               (a)     Using excessive force;

               (b)     Providing inadequate training regarding the use of force;

               (c)     Employing and retaining as police officers such as Defendant Officers, who

                       Defendant City of McAllen at all times material herein knew or reasonable

                       should have know had dangerous propensities for abusing their authority

                       and for using excess force.

       28.     The misconduct described above was objectively unreasonable and was undertaken

with willful and deliberate indifference to Plaintiff’s rights.

       29.     Defendant City of McAllen is directly liable to Plaintiff for compensatory damages

under 42 U.S.C. 1983. Plaintiff also seeks attorney fees under this claim.

B.     POLICE CHIEF VICTOR RODRIGUEZ

       30.     Plaintiff repeats and realleges each and every allegation in paragraphs 1 through 29

of this complaint, and by this reference incorporates the same herein and makes each a part thereof.


                                                   6
     Case 7:19-cv-00236 Document 11 Filed on 11/15/19 in TXSD Page 7 of 10


       31.      Defendant Rodriguez did not overtly personally participate in the aforementioned

offensive acts; however, Defendant is liable because he permits the systematic maladministration

of the law.

       32.      Defendant’s Police Department have had other instances in which excessive force

is alleged against his officers. Plaintiff is informed and believes and thereupon alleges that

Defendant Rodriguez was aware or reasonably should have been aware that Plaintiff was being

subjected or could have been subjected to excessive force when he failed to implement or provide

proper policy and/or procedures to ensure the mental well being and heath of officers who have

experienced dangerous and/or life threatening events, specifically that of Officer Tovar who had a

firearm pointed to his head the day prior to the excessive forced used against plaintiff. See

paragraph 13.

       33.      Further, Plaintiff is informed and believes that Defendant Rodriguez had a duty to

prevent and/or intervene to prevent Plaintiff from being subjected to excessive force by Defendant

Officer Tovar and the deprivation of rights alleged herein.

       34.      Plaintiff further alleges that Defendant Rodriguez refused and/or failed to prevent

and/or intervene to prevent Plaintiff from being subjected to Excessive force.

       35.      The aforementioned acts and omissions of Defendant Rodriguez was a direct and

proximate cause of Plaintiff’s physical, mental, and emotional injuries, which warrant the

awarding of compensatory and special damages.

C.     OFFICER RAUL TOVAR

       36.      Plaintiff incorporates all of the aforementioned Facts.

       37.      The aforementioned facts amount to an unreasonable seizure and wrongful use of

excessive force when police officer Raul Tovar wrongfully and viciously grabbed and flipped Aldo

Becerra viciously to the ground in violation of rights guaranteed to Aldo Becerra by the Fourth


                                                  7
     Case 7:19-cv-00236 Document 11 Filed on 11/15/19 in TXSD Page 8 of 10


and Fourteenth Amendments to the United States Constitution. These causes of action are

constitutional torts as labeled by numerous federal courts and thus are actionable under 42 USC

§1983.

D.       OFFICER ANDREW GARZA

         38.   Plaintiff incorporates all of the aforementioned Facts.

         39.   The aforementioned facts amount to an unreasonable seizure and wrongful use of

excessive force when police officer Andrew Garza wrongfully and viciously grabbed and flipped

Aldo Becerra viciously to the ground in violation of rights guaranteed to Aldo Becerra by the

Fourth and Fourteenth Amendments to the United States Constitution. These causes of action are

constitutional torts as labeled by numerous federal courts and thus are actionable under 42 USC

§1983.

E.       OFFICER JOHN DOE

         40.   Plaintiff incorporates all of the aforementioned Facts.

         41.   In the event that the aforementioned facts about Plaintiff Aldo Becerra’s

recollection as to who used excessive and unnecessary force are incorrect, Plaintiff asserts that an

unreasonable seizure and wrongful use of excessive force occurred when police officer John Doe

wrongfully and viciously grabbed and flipped Plaintiff viciously to the ground in violation of rights

guaranteed to him by the Fourth and Fourteenth Amendments to the United States Constitution.

These causes of action are constitutional torts as labeled by numerous federal courts and thus are

actionable under 42 USC §1983.

         42.   Defendants are jointly and severally liable to Plaintiff for compensatory damages

and statutory attorney’s fees. In addition, Defendants are separately liable for punitive damages.

                                      ACTUAL DAMAGES

         43.   By reason of the above actions alleged in paragraphs 10 through 15, Plaintiff has


                                                 8
     Case 7:19-cv-00236 Document 11 Filed on 11/15/19 in TXSD Page 9 of 10


been damaged in an amount beyond the minimum jurisdictional level of this court, for which

Defendants are jointly and severally liable.

                                 COMPENTSATORY DAMAGES

        44.      Pursuant to the federal statutes cited above, Plaintiff is entitled to compensatory

damages.

                                    EXEMPLARY DAMAGES

        45.      Paragraphs 10 through 15 are incorporated herein by reference. Defendants acted

intentionally, willfully, and in wanton disregard of the rights of the Plaintiff herein. Thus, in

addition to compensatory damages, an award of exemplary damages in an amount to be determined

by a Jury, such amount being necessary to deter the Defendants from repeating such wrongful acts

in the future.

                                         ATTORNEY FEES

        46.      Pursuant to the federal statutes under which Plaintiff sues, Plaintiff has been forced

to retain the undersigned attorneys to prosecute this claim on his behalf, and he is entitled to

recover necessary and reasonable attorney’s fees, costs of litigation, together with such additional

attorney’s fees as may be awarded by the Court and, in the event of an appeal, to the Fifth Circuit

Court of Appeals and the United State Supreme Court, and costs of Court.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein, and for a trial by jury. Upon trial, Plaintiff prays for an award against

Defendants for actual damages in excess of the minimum jurisdictional limits of this Court,

together with exemplary damages, reasonable attorneys’ fees, costs of court, pre-judgment and

post-judgment interest, and entry of declaratory relief and an injunction barring Defendants from

interfering with Plaintiff’s job security and such other and further relief to which Plaintiff may be

entitled.


                                                   9
    Case 7:19-cv-00236 Document 11 Filed on 11/15/19 in TXSD Page 10 of 10


                                            Respectfully submitted,

                                            FLORES & TORRES, LLP




                                            By: /s/ Tony Torres
                                            David L. Flores
                                            State Bar No.: 24040909
                                            Email: davidf@floresandtorresllp.com
                                            Eduardo Torres
                                            State Bar No.: 24051438
                                            Email: tonyt@floresandtorresllp.com
                                            118 East Cano Street
                                            Edinburg, Texas 78539
                                            Telephone: (956) 287-9191
                                            Facsimile: (956) 287-9190
                                            Email: maryq@floresandtorresllp.com (Assistant)
                                            Attorneys for Plaintiff Aldo Becerra

                                DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by Jury.

                                            By: /s/ Tony Torres
                                            David L. Flores
                                            State Bar No.: 24040909
                                            Email: davidf@floresandtorresllp.com
                                            Eduardo Torres
                                            State Bar No.: 24051438
                                            Email: tonyt@floresandtorresllp.com
                                            118 East Cano Street
                                            Edinburg, Texas 78539
                                            Telephone: (956) 287-9191
                                            Facsimile: (956) 287-9190
                                            Email: maryq@floresandtorresllp.com (Assistant)
                                            Attorneys for Plaintiff Aldo Becerra




                                              10
